Citation Nr: 0945784	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2005 
and January 2006 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND



The Veteran claims service connection for a cervical spine 
disability, for a lumbar spine disability, and for bilateral 
flat feet.  Unfortunately, appellate review at this time 
would be premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The Board notes that the Veteran failed to appear for a VA 
examination of his back and neck scheduled for October 2006.  
Information in the claims file indicates that the 
Murfreesboro VAMC was to notify the Veteran of this 
examination, but there is no copy of any correspondence from 
the VAMC or the RO to the Veteran to show whether the Veteran 
ever received notice of this examination.  Therefore, the 
Board will consider his representative's request to remand 
the three issues on appeal for VA examinations and medical 
opinions.  

Regarding service connection for a cervical spine disability, 
service treatment records are negative for any neck injuries 
or treatments, although the RO noted a March 2000 record 
about a sore neck after an iron fell on the head from about 
four or five feet.  However, the Board's review of this 
record shows that the patient at that time was not the 
Veteran, but a female relative.

In any event, a private March 2005 medical record noted that 
the Veteran had complained of neck pain on and off for 
several years, that the neck pain began in service two or 
three years before, and that this neck pain had resolved with 
opiod and rest.  A March 2005 magnetic resonance imaging 
(MRI) scan and an April 2005 private medical record of Dr. 
C.P.K. show a degenerative disc in the cervical spine at the 
C5-6 level within 12 months of the Veteran's discharge from 
service, but the records do not indicate if this degenerative 
disc disease represented arthritis by X-ray evidence.  
Diagnosis was cervical degenerative disc and cervicalgia.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

On remand, the RO/AMC should determine whether presumptive 
service connection for the Veteran's cervical spine 
disability is appropriate to the extent that the Veteran's 
cervical disc disease represents arthritis.  The Veteran 
should be scheduled for a VA examination and opinion on 
whether the Veteran's current neck disability shows evidence 
of arthritis.  If the examiner does not find evidence of 
arthritis in the Veteran's cervical degenerative disc 
disease, then the VA examiner should be requested to opine 
whether any current cervical spine disability is related to 
the Veteran's period of service. 

Regarding service connection for a lumbar spine disability, 
service treatment records show complaints of lower back pain 
and a diagnosis of musculoskeletal strain/muscle spasm in 
March 1997.  In August 2000 the Veteran was diagnosed with 
lower back pain secondary to muscular strain.  Back pain was 
noted again in October 2002.  He was also evaluated for acute 
mid-back pain and muscle spasm in April 2003.  

Post-service, a private medical record of Dr. C.P.K. 
indicated that X-ray studies of the lumbar spine showed disc 
degeneration at the L5-S1 level in September 2005, or 13 
months after the Veteran's discharge from service.  A 
September 2005 private MRI scan and October 2005 medical 
record showed a minimal disc bulge at L4-5 with no evidence 
of neurologic impingement.  

While presumptive service connection is not warranted for 
this issue under the current evidence, because the post-
service evidence is dated more than 12 months after the 
Veteran left service, in view of the proximity of the 
discovery of lumbar spine disc degeneration and bulges to 
separation from service, the Board finds that the Veteran 
should be scheduled for a VA examination to obtain an opinion 
as to whether it is at least as likely as not that his lumbar 
spine disc degeneration developed to a compensable level 
within one year of leaving service or, if not, whether it is 
still at least as likely as not that the Veteran's current 
spinal disorder is related to his period of active service.

Regarding service connection for bilateral flat feet, the 
Veteran indicated on his January 1996 enlistment report of 
medical history that he never had foot trouble before 
entering service.  When examined for enlistment in January 
1996 no abnormalities of the feet were noted.  An October 
2001 service treatment record noted that a physical therapist 
provided the Veteran with arch supports for his feet while 
the Veteran was undergoing therapy for his injured left knee.

Post-service, a private physician noted bilateral pes planus 
deformities of both lower extremities on standing when he 
examined the Veteran in February 2005.  The physician noted 
that the Veteran stated that he had been told he had flat 
feet for a long time.  In an October 2005 signed statement, 
the Veteran explained that he had not received treatment for 
his flat feet since leaving the military, but was issued boot 
inserts in service and was currently using commercial shoe 
inserts.  A February 2006 private medical record noted that 
the Veteran complained of problems with painful feet for four 
years, or back to 2002 when he was in service.  He said that 
a military physician told him that he had fallen arches and 
fabricated orthotics for his combat boots.  Pain was mostly 
in his heel and an X-ray film showed no deformities.  

On remand, the Veteran should be scheduled for a VA 
examination to determine whether he currently has a flat foot 
disability and, if so, whether this disorder is related to 
his period of military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all VA and private medical care 
providers who treated him for his claimed 
neck, back, and foot disorders.  The 
RO/AMC shall then attempt to obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.

2.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
orthopedic examination(s) so as to 
ascertain the extent, nature, and etiology 
of his asserted cervical spine, lumbar 
spine, and flat foot disabilities.  The 
entire claims file, to include a complete 
copy of this Remand, must be made 
available to the examiner(s) in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner(s) should annotate his or her 
report to reflect that review of the 
claims file was undertaken.  A discussion 
of the Veteran's documented medical 
history and assertions should also be 
included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

A)  The examiner of the Veteran's cervical 
spine is asked to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood or greater) that any 
diagnosed degenerative disc in the 
cervical spine found to be present 
represents the onset of arthritis.  

If the examiner does not find evidence of 
arthritis in the Veteran's cervical spine 
disorder, then he or she is requested to 
opine as to whether it is at least as 
likely as not that any diagnosed cervical 
spine disorder is etiologically related to 
an in-service injury or is otherwise 
related to service.  The examiner should 
comment on the lack of documented in-
service complaints of neck pain.

B)  The examiner of the Veteran's lumbar 
spine disability is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that any diagnosed lumbar disc 
degeneration or disc bulge on the lumbar 
spine found to be present developed to a 
compensable level within one year of the 
Veteran's leaving service or, if not, 
whether it is still at least as likely as 
not that the Veteran's current spinal 
disorder is related to his period of 
active service.  

C)  The examiner of the Veteran's 
bilateral flat feet is asked to provide an 
opinion as to whether the Veteran 
currently has a bilateral flat foot 
disability and, if so, whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that any diagnosed 
bilateral flat foot disorder found to be 
present is etiologically related to an in-
service injury or is otherwise related to 
service.  

A complete rationale for any opinions 
expressed should be provided.  It is 
requested that the examiner(s) discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s) sent to his 
current address.  A copy of all 
notifications must be associated with the 
claims file.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC will then readjudicate the 
Veteran's claims on appeal with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


